This is an appeal from a judgment of the superior court of Granville county, affirming the action of the clerk in giving leave to the plaintiff to sue out execution on his judgment which had become dormant. Due notice of the motion for such leave was given the defendant, and proof made before the clerk that no part of the debt had been paid. No statement of facts proved upon the trial of the cause before the judge and no assignment of errors appear in the record. We have repeatedly held that it is incumbent on the appellant to make out his case and show error. He has not done so, and nothing remains for this *Page 9 
court to do, but to affirm the judgment. Utley v. Foy, 70 N.C. 303;Brumble v. Brown, 71 N.C. 513: State v. Powell, 74 N.C. 270; Green v.Castleberry, 77 N.C. 164.
There is no error and the judgment is affirmed. This will be certified to the superior court of Granville, to the end that further proceeding be therein had according to law.
No error.                                Judgment affirmed.